DETAILED ACTION
The applicant’s amendment filed on December 13, 2021 has been entered.

Allowed Subject Matter
Claims 1-6 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on December 13, 2021, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1-4 and 6 , the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “a ring-shaped water stop portion inserted into a through hole formed in an attachment panel and performing water stopping; and a handle portion provided in an arch shape with respect to the closing portion with a first central axis of the water stop portion serving as a center, wherein the closing portion includes, a conic portion extending from and connected to the water-stoop portion, the conic portion tapers away from the water-stop portion, and a flat portion that is spaced away from the water stop-portion in the axial direction and intersects the central axis, the tube portion is connected to penetrate the conic portion, and the tube portion has a second central axis of the tube shape, the second central axis extending to cross the 

Referring to claim 5 , the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 5; the limitations “a ring-shaped water stop portion inserted into a through hole formed in an attachment panel and performing water stopping; and a handle portion provided in an arch shape with respect to the closing portion with a first central axis of the water stop portion serving as a center, wherein the closing portion includes, a conic portion extending from and connected to the water-stoop portion, the conic portion tapers away from the water-stop portion, and a flat portion that is spaced away from the water stop-portion in the axial direction and intersects the central axis, the tube portion is connected to penetrate the conic portion, and the tube portion has a second central axis of the tube shape, the second central axis extending to cross the first central axis such that the tube portion extends from the conic portion to cross a direction of the first central axis.” in combination with all other claimed limitation of base claim 5 has not been disclosed by prior art of record, taken alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847